Citation Nr: 0020222	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, evaluated as 30 percent disabling for 
the period from March 27, 1996, to June 9, 1998.

2.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, evaluated as 50 percent disabling 
since June 10, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972 and had brief, additional periods of active duty with 
the Alabama Army National Guard.

The instant appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which granted an 
increased rating, to 30 percent, for the service-connected 
schizophrenia.  By rating decision dated in September 1998, 
an increased rating, to 50 percent, was granted, effective 
June 10, 1998.  Since this claim has not been withdrawn, an 
increased rating above 50 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  This case was previously remanded by the Board 
of Veterans' Appeals (Board) in July 1999 for further 
development.


REMAND

The appellant contends, in substance, that his service-
connected schizophrenia is more severe than the disability 
evaluations in effect since March 27, 1996, suggest; 
therefore, he believes increased ratings are warranted.

During the pendency of this appeal, the psychiatric rating 
criteria, which pertain to the service-connected 
schizophrenia, were revised.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1996); 38 C.F.R. § 4.130, Diagnostic 
Codes 9204, 9440 (1999).  The veteran is entitled to have his 
claim considered under both the original criteria and the 
revised criteria, and have the criteria most favorable to his 
claim applied.  Karnas v Derwinski, 1 Vet. App. 308 (1991).  
An opinion of the VA Office of the General Counsel held that 
whether the amended mental disorders regulations are more 
beneficial to claimants than the prior provisions should be 
determined on a case by case basis.  VAOPGCPREC. 11-97.  The 
October 1997 statement of the case and September 1998 
supplemental statement of the case (SSOC) only provided the 
veteran with the revised rating criteria. 

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of July 1999.  
The Board's remand instructed the RO, following the requested 
development, to readjudicate the claim with consideration of 
"both the original and revised psychiatric rating 
criteria."  The Board also directed the RO, if the decision 
remained adverse to the veteran, to provide him "with a 
supplemental statement of the case which includes a summary 
of the original psychiatric rating criteria."

The veteran did perform the requested development; however, 
the record does not reveal that the RO readjudicated the 
claim with consideration of the old psychiatric rating 
criteria or that the veteran was provided an SSOC which 
summarized the old rating criteria for schizophrenia.  The 
Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded a 
Board decision because it failed to ensure that the RO 
achieved full compliance with specific instructions contained 
in a Board remand.  



In addition, the Board finds that the veteran should be 
afforded a new psychiatric examination which to the extent 
feasible, describes the level of disability due to 
schizophrenia alone.  The Board notes that recent VA 
examinations have diagnosed post-traumatic stress disorder 
which is a nonservice-connected disability at the present 
time.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of his 
schizophrenia.  The claims folder should 
be provided to the examiner in connection 
with the examination.  All appropriate 
studies should be performed.  If 
psychiatric disorders other than 
schizophrenia are noted, the examiner 
should, to the extent feasible, describe 
the level of disability due to 
schizophrenia alone.  The examiner should 
provide opinions material to the rating 
criteria found in 38 C.F.R. §§ 4.130, 
Diagnostic Code 9204 (1999), and 4.132, 
Diagnostic Code 9204 (1996).  In other 
words, questions relating to the degree 
to which the veteran's schizophrenia 
symptomatology affects his interpersonal 
relationships, initiative, flexibility, 
reliability, and ability to obtain and 
engage in gainful employment should be 
addressed.  The examiner should indicate 
whether the veteran's schizophrenia is 
severe enough to either interfere with 
his social and occupational functioning 
or to require continuous medication; 
whether his symptoms are controlled by 
continuous medication; whether his 
symptoms decrease work efficiency 
continuously, occasionally, or only 
during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory 
loss and, if so, whether it is of the 
short- or long-term memory and whether it 
is mild (relating to names, directions, 
or recent events) or more severe 
(relating to one's own name, one's own 
occupation, or the names of close 
relatives); and whether the condition is 
manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in 
understanding complex commands, impaired 
judgment and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals 
that interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide an adaptive-functioning score and 
an explanation of the score's meaning in 
relation to the schedular rating 
criteria.  The examiner should then 
indicate whether the veteran's 
schizophrenia has caused mild, definite, 
considerable, severe, or total social and 
industrial impairment, and whether the 
veteran is unemployable due solely to his 
schizophrenia.  A report of the 
examination should be associated with the 
appellant's claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

3.  After all of the development has been 
completed, the RO should take 
adjudicatory action on the claims here 
presented with consideration of the most 
favorable version of the old and new 
schedular rating criteria when rating the 
veteran's schizophrenia.  Cf. 38 C.F.R. 
§§ 4.130, Diagnostic Code 9204 (1999), 
and 4.132, Diagnostic Code 9204 (1996).

4.  If any decision remains adverse to 
the veteran, he and his representative 
should be provided with an SSOC which 
includes a summary of the old and new 
psychiatric rating criteria.

After the veteran is afforded an opportunity to respond to 
the SSOC, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  He 
need take no action until otherwise notified.

This REMAND is to develop evidence and afford due process. 
The Board intimates no opinion as to the final outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


